465 F.2d 1402
Rose Marie WARGO, Plaintiff-Appellant,v.Joyce G. MARSTON, Defendant-Appellee.
No. 72-1357.
United States Court of Appeals,
Tenth Circuit.
Oct. 18, 1972.

Appeal from the United States District Court for the District of New Mexico; Edwin L. Mechem, Judge.
Elvin Kanter, Albuquerque, N. M., for plaintiff-appellant.
Vance Mauney, Albuquerque, N. M.  (Botts, Botts & Mauney, Albuquerque, N. M., on the brief), for defendant-appellee.
Before JONES,* SETH and HOLLOWAY, Circuit Judges.
PER CURIAM:


1
The appellant, Rose Marie Wargo, while riding in an automobile driven by the appellee, Joyce G. Marston, was injured in a collision with another car on a highway in New Mexico.  Miss Wargo brought an action against Mrs. Marston in a New Mexico state court, asserting negligence.  The cause was removed to the United States District Court for the District of New Mexico on the ground of diversity of citizenship.  The principal defense was based upon the New Mexico Guest Statute, Sec. 64-24-1, N.M.S.A., 1953.  The case was tried before a jury.  A verdict was returned for Mrs. Marston upon which judgment was entered.  Miss Wargo has appealed.


2
Miss Wargo contends that the district court erred in the exclusion of evidence, in the giving of jury instructions, and in directing a verdict on the issue of heedlessness or reckless disregard for the rights of others.


3
We do not find merit in any of the claims of the appellant and therefore the judgment of the district court is


4
Affirmed.



*
 Of the Fifth Circuit, sitting by designation